       Case 19-06100                  Doc 45         Filed 11/10/19 Entered 11/10/19 23:22:28                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 Erika Rodriguez Wallace                                                Social Security number or ITIN     xxx−xx−8544

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois                             Date case filed in chapter 7                   3/6/19

Case number:          19−06100                                                                  Date case converted to chapter 13              11/1/19


Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Erika Rodriguez Wallace

2. All other names used in the
   last 8 years
                                              aka Erika G Ortiz, aka Erika G Rodriguez

                                              3606 Cleary Ave.
3. Address                                    Joliet, IL 60431
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Glenn B Stearns                                               Contact phone 630−981−3888
     Name and address                         801 Warrenville Road Suite 650
                                              Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 11/8/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-06100                 Doc 45         Filed 11/10/19 Entered 11/10/19 23:22:28                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 5
Debtor Erika Rodriguez Wallace                                                                                                           Case number 19−06100

7. Meeting of creditors
    Debtors must attend the meeting to     December 11, 2019 at 12:30 PM                                      Location:
    be questioned under oath. In a joint                                                                     801 Warrenville Rd, Ste 655, Lisle, IL
    case, both spouses must attend.                                                                          60532−3614
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 2/10/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/10/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 1/10/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 1/10/20 at 10:45 AM , Location: Joliet City Hall, 150 W Jefferson
                                           Street, 2nd Floor, Joliet, IL 60432. The debtor has not filed a plan as of this date. A copy of the plan will be
                                           sent separately.

                                           The Disclosure of Compensation has not been filed at this time
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-06100        Doc 45    Filed 11/10/19 Entered 11/10/19 23:22:28              Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-06100-PSH
Erika Rodriguez Wallace                                                                 Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: ckeith                 Page 1 of 3                   Date Rcvd: Nov 08, 2019
                               Form ID: 309I                Total Noticed: 63


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 10, 2019.
db             +Erika Rodriguez Wallace,    3606 Cleary Ave.,     Joliet, IL 60431-2700
aty            +Ha M Nguyen,   Office of the U.S. Trustee,      219 S. Dearborn Street,     Chicago, IL 60604-2027
tr             +Glenn B Stearns,    801 Warrenville Road Suite 650,      Lisle, IL 60532-4350
27614330       +Aes/citz Bk,   Attn: Bankruptcy Dept,     Po Box 2461,     Harrisburg, PA 17105-2461
27614342       +Atg Credit,   1700 West Cortland Street,      Suite 201,    Chicago, IL 60622-1166
27614352       +Autoprtflsrv,    Po Box 4097,    Englewood, CO 80155-4097
27614353       +Big O Tires,   Attn: Bankruptcy Dept,       Po Box 6497,    Sioux Falls, SD 57117-6497
27614356       +City of Lake Geneva Fire Dept,     9401 W Brown Deer Road,     Suite 101,
                 Milwaukee, WI 53224-2009
27614357       +Comprehensive Pathology Services,     26570 Network Place,     Chicago, IL 60673-1265
27614364       +Dentalworks,   P O Box 64-3005,     Cincinnati, OH 45264-3005
27614367       +Dr. Kelly Hird & Psychologica,     1000 Essington Rd,     Joliet, IL 60435-2841
27614368       +Dupage Medical Group,    15921 Collections Center Drive,      Chicago, IL 60693-0001
27614372      #+EM Strategies LTD,    P O Box 487,    Bedford Park, IL 60499-0487
27614375       +Hinsdale Orthopedics,    P O Box 5461,    Carol Stream, IL 60197-5461
27614376       +Hummingbird Funds LLC d/b/a Blue Trust L,      Attn: Tribal Lending Authority,
                 13394W Trepania Rd,    Hayward, WI 54843-2186
27614377       +ICS Collection Service Inc,     P O Box 1010,    Tinley Park, IL 60477-9110
27614378       +Joliet Radiological,    36910 Treasury Center,     Chicago, IL 60694-6900
27614380       +Med Business Bureau,    1460 Renaissance Dr #400,     Park Ridge, IL 60068-1349
27614381       +Medical Business Bureau,    P O Box 1219,     Park Ridge, IL 60068-7219
27614386       +Merchants Credit Guide,    223 W Jackson Blvd,     #700,    Chicago, IL 60606-6914
27614389       +Merchants? Credit Guide Co.,     223 West Jackson Boulevard,     Suite 700,
                 Chicago, IL 60606-6914
27614399       +Momence Packing,    Attn: Teller, Levit & Silvertrust PC,      19 S LaSalle St, #701,
                 Chicago, IL 60603-1431
27614401       +One Advantage LLC,    7650 Magna Drive,     Belleville, IL 62223-3366
27614402       +Orthopedic Associates of Kan,     P O Box 14099,    Belfast, ME 04915-4034
27614405       +Presence St Joseph Medical Center,     1643 Lewis Ave,     Suite 203,   Billings, MT 59102-4151
27614406       +Presence St Joseph Medical Center,     P O Box 1270,     Bedford Park, IL 60499-1270
27614409       +Renuka H Bhatt MDSC,    2202 Essington Rd,     Suite 101,    Joliet, IL 60435-1604
27614410       +Rush Copley Medical Center,     P O Box 2091,    Aurora, IL 60507-2091
27614412       +Silver Cross Hospital,    1900 Silver Cross BLVD,     New Lenox, IL 60451-9509
27614411       +Silver Cross Hospital,    7008 Solutions Center,     Chicago, IL 60677-7000
27614416       +The Pediatric Foundation,     P O Box 4051,    Carol Stream, IL 60197-4051
27614420       +Vision Financial Services,     P O Box 1768,    LaPorte, IN 46352-1768
27614424       +Wakefield & Associates,    Attn: bankruptcy,     7005 Middlebrook Pike,
                 Knoxville, TN 37909-1156
27614425       +Wakefield & Associates,    P O Box 50250,     Knoxville, TN 37950-0250
27614423       +Wakefield & Associates,    Attn: Bankruptcy,     10800 E Bethany Dr,    Aurora, CO 80014-2697

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Nov 09 2019 01:41:09         David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,     Skokie, IL 60076
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Nov 09 2019 01:42:27         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,     Room 873,
                 Chicago, IL 60604-2027
27614331       +EDI: RMCB.COM Nov 09 2019 06:13:00       AMCA,    Attention: Bankruptcy,
                 4 Westchester Plaza, Suite 110,    Elmsford, NY 10523-1615
27614332        EDI: RMCB.COM Nov 09 2019 06:13:00       AMCA,    P O Box 1235,    Elmsford, NY 10523-0935
27682246        EDI: PHINAMERI.COM Nov 09 2019 06:13:00        Americredit Financial Services, Inc.,
                 Dba GM Financial,    P.O Box 183853,    Arlington, TX 76096
27614340       +EDI: PHINAMERI.COM Nov 09 2019 06:13:00        AmeriCredit/GM Financial,     Attn: Bankruptcy,
                 Po Box 183853,    Arlington, TX 76096-3853
27614341       +E-mail/Text: documents@apellesnow.com Nov 09 2019 01:43:23         Apelles,    3700 Corporate Drive,
                 Suite 240,    Columbus, OH 43231-5001
27614354       +EDI: CAPITALONE.COM Nov 09 2019 06:13:00        Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
27614358       +EDI: CCS.COM Nov 09 2019 06:13:00       Credit Collection Services,     725 Canton Street,
                 Norwood, MA 02062-2679
27614361       +EDI: CRFRSTNA.COM Nov 09 2019 06:13:00       Credit First National Association,
                 Attn: Bankruptcy,    Po Box 81315,    Cleveland, OH 44181-0315
27614362       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 09 2019 01:38:59          Credit One Bank,
                 PO Box 60500,    City of Industry, CA 91716-0500
27614363       +E-mail/Text: jbaylander@creditorsprotection.com Nov 09 2019 01:43:55          Creditors Protection S,
                 Attn: Bankruptcy Dept,    Po Box 4115,    Rockford, IL 61110-0615
27614365       +EDI: NAVIENTFKASMDOE.COM Nov 09 2019 06:13:00        Dept of Ed / Navient,     Attn: Claims Dept,
                 Po Box 9635,    Wilkes-Barre, PA 18773-9635
27614366       +EDI: DCI.COM Nov 09 2019 06:13:00       Diversified Consultants, Inc.,      Attn: Bankruptcy,
                 Po Box 551268,    Jacksonville, FL 32255-1268
27614373        EDI: PHINAMERI.COM Nov 09 2019 06:13:00        GM Financial,    P O Box 78143,
                 Phoenix, AZ 85062-8143
27614374        EDI: PHINHARRIS Nov 09 2019 06:13:00       Harris & Harris,     111 West Jackson BLVD,    Suite 400,
                 Chicago, IL 60604-4135
        Case 19-06100        Doc 45    Filed 11/10/19 Entered 11/10/19 23:22:28             Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: ckeith                 Page 2 of 3                   Date Rcvd: Nov 08, 2019
                               Form ID: 309I                Total Noticed: 63


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27614379       +E-mail/Text: bncnotices@becket-lee.com Nov 09 2019 01:41:43        Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,   Milwaukee, WI 53201-3120
27614385       +E-mail/Text: clientservices@receivemorermp.com Nov 09 2019 01:43:53
                 Medical Recovery Specialists,    2250 E Devon Ave,    Suite 352,     Des Plaines, IL 60018-4519
27614396       +E-mail/Text: mmrgbk@miramedrg.com Nov 09 2019 01:42:45        MiraMed Revenue Group,
                 360 E. 22nd St,    Lombard, IL 60148-4924
27614400       +E-mail/Text: clientservices@northwestcollectors.com Nov 09 2019 01:42:01
                 Northwest Collectors,    3601 Algonquin Rd,    Suite 232,    Rolling Meadows, IL 60008-3143
27614403        E-mail/Text: info@phoenixfinancialsvcs.com Nov 09 2019 01:41:34
                 Phoenix Financial Services LLC,    8902 Otis Ave,    Suite 103A,     Indianapolis, IN 46216
27614404       +E-mail/Text: pstefanich@forefrontderm.com Nov 09 2019 01:41:50         Premier Dermatology,
                 2051 Plainfield Rd,    Crest Hill, IL 60403-1865
27614408       +E-mail/Text: clientservices@receivemorermp.com Nov 09 2019 01:43:53
                 Receivables Management Partners,    2250 E Devon Ave,     Suite 245,    Des Plaines, IL 60018-4518
27616765       +EDI: RMSC.COM Nov 09 2019 06:13:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
27614413       +EDI: RMSC.COM Nov 09 2019 06:13:00       Synchrony Bank/Amazon,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
27614414       +EDI: RMSC.COM Nov 09 2019 06:13:00       Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
27614415       +EDI: RMSC.COM Nov 09 2019 06:13:00       Synchrony Bank/JC Penney,     Po Box 965060,   Orlando,
                 Orlando, FL 32896-5060
27614418       +E-mail/Text: bankruptcydepartment@tsico.com Nov 09 2019 01:43:56         Transworld Systems,
                 500 Virginia Dr,    Suite 514,   FT Washington, PA 19034-2733
                                                                                                TOTAL: 28

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27614335*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614336*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614337*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614338*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614339*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614333*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614334*        AMCA,   P O Box 1235,    Elmsford, NY 10523-0935
27614343*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614344*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614345*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614346*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614347*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614348*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614349*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614350*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614351*       +Atg Credit,   1700 West Cortland Street,     Suite 201,    Chicago, IL 60622-1166
27614355*       +Capital One,   Attn: Bankruptcy,    Po Box 30285,     Salt Lake City, UT 84130-0285
27614359*       +Credit Collection Services,    725 Canton Street,     Norwood, MA 02062-2679
27614360*       +Credit Collection Services,    725 Canton Street,     Norwood, MA 02062-2679
27614369*       +Dupage Medical Group,    15921 Collections Center Drive,     Chicago, IL 60693-0001
27614370*       +Dupage Medical Group,    15921 Collections Center Drive,     Chicago, IL 60693-0001
27614371*       +Dupage Medical Group,    15921 Collections Center Drive,     Chicago, IL 60693-0001
27614382*       +Medical Business Bureau,    P O Box 1219,    Park Ridge, IL 60068-7219
27614383*       +Medical Business Bureau,    P O Box 1219,    Park Ridge, IL 60068-7219
27614384*       +Medical Business Bureau,    P O Box 1219,    Park Ridge, IL 60068-7219
27614387*       +Merchants Credit Guide,    223 W Jackson Blvd,    #700,    Chicago, IL 60606-6914
27614388*       +Merchants Credit Guide,    223 W Jackson Blvd,    #700,    Chicago, IL 60606-6914
27614390*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614391*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614392*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614393*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614394*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614395*       +Merchants? Credit Guide Co.,    223 West Jackson Boulevard,     Suite 700,
                  Chicago, IL 60606-6914
27614397*       +MiraMed Revenue Group,    360 E. 22nd St,    Lombard, IL 60148-4924
27614398*       +MiraMed Revenue Group,    360 E. 22nd St,    Lombard, IL 60148-4924
27614407*       +Presence St Joseph Medical Center,    P O Box 1270,     Bedford Park, IL 60499-1270
27614417*       +The Pediatric Foundation,    P O Box 4051,    Carol Stream, IL 60197-4051
27614419*       +Transworld Systems,    500 Virginia Dr,    Suite 514,    FT Washington, PA 19034-2733
27614422*       +Vision Financial Services,    P O Box 1768,    LaPorte, IN 46352-1768
27614421*       +Vision Financial Services,    P O Box 1768,    LaPorte, IN 46352-1768
                                                                                               TOTALS: 0, * 40, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
          Case 19-06100            Doc 45       Filed 11/10/19 Entered 11/10/19 23:22:28                         Desc Imaged
                                                Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: ckeith                       Page 3 of 3                          Date Rcvd: Nov 08, 2019
                                      Form ID: 309I                      Total Noticed: 63


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 8, 2019 at the address(es) listed below:
              Cari A Kauffman    on behalf of Creditor   AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial
               ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              David H Cutler    on behalf of Debtor 1 Erika Rodriguez Wallace cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns    stearns_g@lisle13.com
              Ha M Nguyen    on behalf of U.S. Trustee Patrick S Layng ha.nguyen@usdoj.gov,
               USTP.region11.es.ecf@usdoj.gov
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 5
